GRIMES, Judge.
Appellants, who were the defendants below, bring this appeal from a judgment entered against them in a slip and fall case. Their argument that the jury verdict was against the manifest weight of the evidence is without merit. However, we find it necessary to reverse the cost order to the extent that it taxes the costs of copies of depositions.
In Florida Greyhound Lines Inc. v. Jones, 60 So.2d 396 (Fla.1952), the supreme court held that costs of copies of depositions were not taxable. Our court enforced this rule in Ryan v. Beucher, 360 So.2d 15 (Fla. 2d DCA 1978), and again in Paul v. Allstate Insurance Co., 380 So.2d 1307 (Fla. 2d DCA 1980). We recognize that one of our sister courts has held to the contrary on the premise that the rule in Greyhound is out of date and that the decision is distinguishable. State Farm Mutual Automobile Insurance Co. v. Sampaio, 374 So.2d 617 (Fla. 4th DCA 1979); Moore v. Caughey, 368 So.2d 109 (Fla. 4th DCA 1979); County of St. Lucie v. Browning, 358 So.2d 253 (Fla. 4th DCA 1978). We agree that Greyhound is out of date,1 but we cannot see how it can be distinguished. Therefore, consistent with the admonition of Hoffman v. Jones, 280 So.2d 431 (Fla.1973), we must once again reject the effort to tax the costs of copies of depositions.
Pursuant to article V, section 3(b)(4), Florida Constitution, and Florida Rule of Appellate Procedure 9.030(a)(2)(A)(vi), we certify this decision to the supreme court as being in direct conflict with decisions of another district court of appeal.2 We affirm the judgment but remand the case for the entry of a new cost order which excludes the cost of copies of depositions.
HOBSON, Acting C. J., and BUCK, MORISON, Associate Judge, concur.

. The reasons why the rule ought to be changed are well explained in Moore v. Cau-ghey.


. The Fourth District Court of Appeal certified the same issue in Moore v. Caughey, but the parties did not file a petition for certiorari. Because of the small amount of money which this type of case usually involves, if the rule of Greyhound is going to be changed, it may have to be done by court rule or statute.